Citation Nr: 1731555	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine compression fractures with kyphosis, degenerative joint disease (DJD), and degenerative disc disease (DDD).

2.  Whether the rating reduction for cephalgia (previously claimed as headaches) from 30 percent to 0 percent, as of September 1, 2015, was proper.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991 and March 1992 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the October 2009 rating decision, the RO granted the Veteran service connection for thoracic spine compression fractures with kyphosis, assigning a 10 percent disability rating, effective April 1, 2008, the day after service discharge.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a May 2014 rating decision, the RO proposed to decrease the Veteran's disability rating for service connection for cephalgia (formerly headaches) from 30 percent to 0 percent.  The RO communicated this proposal in a development letter asking the Veteran to respond within 60 days.  See June 2014 VA letter.  Fewer than 60 days later, the Veteran sent VA a letter disagreeing with the decision and supporting medical documentation.  See July 2014 Veteran letter.  The Veteran also sent a separate Notice of Disagreement (NOD) on VA's approved form within a year of receiving the May 2014 rating decision.  See May 2015 VA Form 21-0958.  A few days later, VA sent the Veteran a new rating decision reducing his cephalgia disability rating from 30 to 0 percent.  See June 2015 rating decision sent June 8, 2015.  A few days after this, VA sent a letter stating that they received the Veteran's written disagreement with VA's rating decision and that he would have 60 days to select between a decision review officer (DRO) review or the traditional appeal process.  See June 10, 2015 VA letter.  Fewer than 60 days later, the Veteran elected a DRO review.  See August 2015 Veteran letter.  
Over a year after the letter sent to the Veteran acknowledging his NOD and asking him to elect his type of review, the RO sent the Veteran a letter stating that they accepted the NOD in error.  However, given that the VA notified the Veteran that they accepted his appeal and the Veteran reasonably relied on this representation, the Board concludes that the issue of rating reduction for cephalgia is properly before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (stating that "it is inconsistent with that congressional intent for VA to treat its procedures as a minefield that the Veteran must successfully negotiate in order to obtain benefits that Congress intended to bestow on behalf of a grateful nation.  If VA treats an appeal as if it is timely filed, a Veteran is entitled to expect that VA means what it says.").  

The issue of whether the rating reduction for cephalgia (previously claimed as headaches) from 30 percent to 0 percent, as of September 1, 2015, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's DJD, DDD, and compression fractures with kyphosis of the thoracic spine were manifested by forward flexion of thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spine contour.  

2.  The Veteran's DJD, DDD, and compression fractures with kyphosis of the thoracic spine were not manifested by ankylosis (whether favorable or unfavorable), forward flexion of the thoracolumbar spine less than 60 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour, decreased functional loss, neurologic abnormalities, or arthritis with x-ray evidence of involvement of 2 or more major joints or minor joint groups.  There is no evidence of intervertebral disc syndrome.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for DJD, DDD, and compression fractures with kyphosis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in February 2009, June 2011, February 2014, and September 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating

Here, the Veteran has averred that his service-connected thoracic spine disability is more severe than his initial rating disability would indicate.  He filed for service connection in October 2007.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 199, 125-26 (1999).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's service-connected thoracic spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Further, if a Veteran has x-ray evidence to establish degenerative arthritis of the spine with noncompensable limitation of motion, he or she is entitled to a 10 percent disability rating for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the Veteran has Intervertebral Disc Syndrome (IVDS), the Veteran may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ultimately, the Veteran's disability rating will depend on which diagnostic code results in the higher evaluation.  

The pertinent criteria under the General Rating Formula for Diseases and Injuries of the Spine are as follows:  

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was afforded four VA examinations throughout the appellate period to assess his thoracic spine disability.  In February 2009, the Veteran complained of stiffness, pain, and fatigability.  The VA examiner noted that the Veteran did not have exaggerated kyphosis, lumbar lordosis, or muscle atrophy.  See February 2009 VA examination. 

Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 45 degrees and right lateral rotation to 45 degrees.  The examiner noted no limitations due to pain.  However, an x-ray revealed marked dorsal kyphosis with minimal scoliosis and numerous chronic compression fractures.  See February 2009 VA examination.

The Veteran also underwent a VA examination in June 2011.  Since the last examination, the Veteran did not report flare-ups but stated that he could not lean back.  Further, the examiner noted normal range of motion measurements for the thoracolumbar spine with no pain on motion.  Further, the examiner found no functional loss, guarding or muscle spasms, or muscle atrophy in the Veteran.  See June 2011 VA examination.  

Almost three years later, the Veteran underwent another VA examination.  The examiner noted no radiculopathy or functional limitation; further, a new x-ray reported no interval change.  At the examination, the Veteran reported pain while sleeping that worsens with standing straight.  He also reported flare-ups.  The examination revealed normal range of motion with no objective evidence of painful motion.  While the Veteran did not have additional limitations following repetitive-use testing, the Veteran did have localized tenderness or palpation for joints of the thoracolumbar spine.  See February 2014 VA examination.  Nevertheless, the Veteran did not have muscle atrophy, ankylosis, IVDS, abnormal gait, or muscle spasms.  Id.    

When analyzing the Veteran's x-ray, the examiner noted arthritis and mild kyphosis.  The examiner also noticed a "very mild old compression deformity involving one of the midthoracic vertebral bodies" without interval change or acute abnormality.  Id.

The Veteran was last afforded a VA examination in September 2016.  Here, he denied having back surgeries, injections, or physical training since his last VA examination.  He also stated that his back "feels like it always needs to be popped.  It feels like it binds, so sometimes I have to move my trunk around until it pops, then it feels better and I can move it more.  I get a sharp pain whenever I twist from side to side.  It feels stiff and tight whenever I bend my back.  It bothers me a lot at night, I move a lot at night.  I sleep with a pillow between my legs with my knees bent up."  See September 2016 VA examination.  The Veteran also finds it difficult to shovel and rake.  As to flare-ups, the Veteran revealed that a sharp sensation with excruciating pain made it difficult to get up from his couch.  It took 4 to 6 weeks to subside and both Ibuprofen and heating pads helped.  Id.  The examiner noted that the Veteran reported 4 days off from work due to back pain in the 4 to 6 months before the examination.  

Range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees and right lateral rotation to 30 degrees.  The examiner noted that back flexion range of motion was limited due to a combination of body mass index (BMI) with truncal obesity, and his service-connected thoracic spine disability.  The examiner could not ascertain the degree of range of motion limitation attributable to each factor without resorting to mere speculation.  Id.  The examination also revealed pain during forward flexion, right lateral rotation, and left lateral rotation; however, the examiner opined that the pain did not result in or cause functional loss.  There was no objective pain during weigh bearing and the Veteran was able to perform repetitive use testing with at least three repetitions.  Notably, the examiner found that the Veteran does not have guarding, muscle spasms, or muscle atrophy.  Further, pain, weakness, fatigability, or incoordination does not significantly limit functional ability with flare-ups in this case.
  
The examination further discussed the Veteran's thoracolumbar diagnostic testing taken more than 20 years apart.  In June 1999, the Veteran obtained a back MRI which showed the following impressions: (1) there is irregularity of the end-plates superiorly and inferiorly of T8 with degenerative changes in the adjacent discs.  There is mild bulging of the disc without significant canal stenosis at T7-8 and T8-9.  This could potentially account for mid thoracic pain.  In addition at T6 off to the right, there is probable facet osteophyte; (2) the canal is not affected and the spinal cord is within normal limits; and (3) there is mild scoliosis, convex right, in the mid thoracic spine.  See September 2016 VA examination.  24 years later, the Veteran received a thoracic spine x-ray which showed the following impressions: (1) there is slight volume loss involving one of the mid thoracic vertebral bodies, possibly some minimal compression.  Again, this is less than 5 percent; and (2) some findings of degenerative disc disease is noted at the T7-8 disc space.  More than 4 years later, the Veteran received another x-ray.  This x-ray showed minimal stable compression of T8 and T9.  

The Veteran also presented private treatment records that assessed the condition of his thoracic spine.  In August 2010, the Veteran sought treatment for back pain from Dr. GFW.  The doctor noted that the Veteran was very active at work and moved around on his feet a fair amount.  See August 2010 Dr. GFW treatment record.  During the physical, the Veteran experienced a little tenderness in the thoracic spine and showed no bony deformities or masses.  A few months later, the Veteran told Dr. GFW that he was involved in a car accident.  However, the Veteran's back still had full range of motion upon examination.  See January 2011 Dr. GFW treatment record.   

During a doctor's visit in December 2011, the Veteran told Dr. TWI that he took physical therapy around 2007 which seemed to help some.  However, the Veteran was not locally tender, moved fairly well, functioned as a border patrol agent and stayed physically active.  See December 2011 Dr. TWI treatment record.  

In January 2012, the Veteran saw Dr. PBC for treatment.  The Veteran said he had pain in the thoracolumbar area that worsened a few years prior.  On examination, the Veteran had an "excellent range of motion in the thoracolumbar spine."  See January 2012 Dr. PBC treatment record.  The Veteran also had "slight limitation with forward flexion secondary to hamstring tightness but no pain with flexion."  Id.  In addition, the Veteran had full muscle strength.  A few days later, an MRI of the thoracic spine revealed no fractures, a normal spinal cord, normal disc spaces, and no significant malalignment.  In addition, the treatment provider found no canal stenosis.  See February 2012 radiology report.  At a follow up appointment, Dr. PBC stated that the Veteran's MRI was normal and that his symptoms have "let up somewhat."  See February 2012 Dr. PBC treatment record.  A month later, the same doctor noted possible symptomatic degenerative thoracic disk with no radicular pain.  See March 2012 Dr. PBC treatment record.  

Finally, the Board notes that the Veteran underwent physical therapy, presenting with cervical pain.  As of his fourth visit, he had been pain free for several days.  See June 2011 SY PT treatment record.  The physical therapist also noted poor thoracic kyphosis.  Id.    
Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 10 percent for a service-connected thoracic spine disability have not been met.  As the neither the Veteran's treatment providers nor VA examiners opined that the Veteran has ankylosis, whether favorable or unfavorable, the Veteran is not entitled to 50 or 100 percent disability ratings.  At no point does the Veteran exhibit forward flexion of the thoracolumbar spine 30 degrees or less; further, as this case involved the thoracolumbar spine, the 30 percent disability rating is inapplicable.  As such, the Veteran is not entitled to 30 or 40 percent disability ratings for his service-connected thoracic spine disability.

As stated above, the Veteran's thoracolumbar flexion has exceeded 80 degrees in all range of motion testing; in addition, the Veteran's combined range of motion of the thoracolumbar spine has exceeded 120 degrees in all range of motion testing.  At no point has the Veteran been noted to have muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Though the Veteran has shown kyphosis, no doctor during the appellate period has characterized it as "abnormal."  If anything, his MRIs and X-rays show mild kyphosis and last showed minimal scoliosis almost 8 years before the appellate period.  Nevertheless, during the appellate period the Veteran has showed forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees and but not greater than 235 degrees.  Examinations also note localized tenderness not resulting in abnormal gat or abnormal contour.  Therefore, a disability rating in excess of 10 percent for the Veteran's service-connected thoracic spine disability under the General Rating Formula is not warranted. 

Higher ratings are also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time has the Veteran experienced an incapacitating episode associated with his service-connected thoracolumbar spine disability.  More importantly, there is no evidence of the Veteran being diagnosed with IVDS.  As such, ratings in excess of 10 percent for the Veteran's service-connected thoracic spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there is no evidence of any neurologic abnormalities or findings related to the service-connected thoracic spine disability.  In all VA examination reports, the VA examiners found no evidence of radicular pain, any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities related to the thoracic spine such as bowel or bladder problems.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected thoracic spine disability is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion code; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the thoracic spine has been found to be compensable at the 10 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5242.  Further, for rating purposes, the dorsal vertebrae are considered a minor joint group, ratable on parity with a major joint.  See 38 C.F.R. § 4.45 (2017).  As such, instead of treating each disc individually as major or minor joints as the Veteran has suggested, it would appear that the Veteran had involvement of only one major joint (the dorsal vertebrae).  A higher disability rating of 20 percent, therefore, would not be warranted pursuant to Diagnostic Code 5003, as such would require involvement of 2 or more major joints or 2 or more minor joints.  Further, a separate rating based on arthritis is not warranted in this case.

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, all VA examiners determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, and rotation) of the thoracic spine without loss of range of motion on repetition.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here.

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 10 percent levels for his thoracic spine disability, staged ratings are unjustifiable.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected thoracic spine disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for an initial disability rating in excess of 10 percent for thoracic spine compression fractures with kyphosis, DJD, and DDD is denied.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for thoracic spine compression fractures with kyphosis, DJD, and DDD is denied. 


REMAND

While the Board regrets any additional delay, the Veteran's claim against rating reduction for cephalgia is remanded for further evidentiary development.

As stated above, this issue is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (stating that "it is inconsistent with that congressional intent for VA to treat its procedures as a minefield that the Veteran must successfully negotiate in order to obtain benefits that Congress intended to bestow on behalf of a grateful nation.  If VA treats an appeal as if it is timely filed, a Veteran is entitled to expect that VA means what it says.").  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC), and notify the Veteran and his representative of his appellate rights.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


